Citation Nr: 0518102	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  93-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for ulnar nerve 
entrapment.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for blisters on the 
hands.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her husband

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from October 1979 to April 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 1992, October 1995, and 
November 1998 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A decision of the Board dated September 6, 1995, denied the 
veteran's claim of entitlement to service connection for 
ulnar nerve entrapment syndrome of the elbows.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which, upon a joint 
motion by the Secretary of Veterans Affairs and the veteran-
appellant,  vacated the Board's September 6, 1995, decision 
and remanded the matter to the Board for further proceedings.

A decision of the Board dated August 8, 2002, found that new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for sinusitis, which had 
been the subject of a prior final disallowance in February 
1991.  The issue of entitlement to service connection for 
sinusitis is before the Board at this time for a decision on 
the merits.

In June 1998, July 2003, and April 2004, the Board remanded 
this case to the RO.  The case was most recently returned to 
the Board in March 2005.

The Board notes that, in a statement received by VA in 
February 2005, the veteran's representative stated that the 
veteran had previously filed a claim for service connection 
for a nervous disorder (acquired psychiatric disorder) which 
had not been adjudicated.  However, the record reveals that a 
rating decision in September 1981 denied entitlement to 
service connection for a nervous disorder and a rating 
decision in May 1991 found that new and material evidence to 
reopen the claim had not been received.  The Board points out 
the veteran and her representative that a claim which has 
been the subject of a prior final denial by an agency of 
original jurisdiction (AOJ) may be reopened upon submission 
of new and material evidence to the AOJ.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).    

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  There is no current diagnosis of ulnar nerve entrapment.

3.  There is no current diagnosis of a back disorder, to 
include arthritis.

4.  There is no current diagnosis of a gastrointestinal 
disorder, to include a peptic ulcer.

5.  There is no current diagnosis of sinusitis.

6.  There is an approximate balance of positive and negative 
evidence on the issue of whether there has been continuity of 
symptomatology of blisters on the hands since the veteran's 
separation from service.

CONCLUSIONS OF LAW

1. Ulnar nerve entrapment was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

2.   A back disorder, to include arthritis, was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

3.  A gastrointestinal disorder, to include a peptic ulcer, 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2004).

4.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  With resolution of reasonable doubt, blisters on the 
hands were incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303(b) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

The veteran's claims were pending on November 9, 2000.  A 
remedial VCAA notice letter furnished to the veteran by the 
RO in June 2004 informed her of the evidence needed to 
substantiate her claims, of the evidence which VA had 
obtained, and of the evidence which she should submit in 
support of her claims.  The RO's letter also requested that 
the veteran submit any evidence in her possession which 
pertained to her claims.  The remedial VCAA notice letter 
contained the four elements of notice listed in Pelegrini II 
and thus fulfilled VA's duty to notify pursuant to the VCAA.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service VA and private treatment records identified by 
the veteran.  In addition, VA afforded the veteran medical 
examinations and obtained medical opinions from the 
examiners.  The veteran and her representative have not 
identified any additional existing evidence which might be 
relevant to the claims on appeal.  Therefore, the Board finds 
that further assistance is not required and the case is ready 
for appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Arthritis, peptic ulcers (gastric or duodenal), and organic 
disease of the nervous system may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 C.F.R. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004). 

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Pain alone, without a diagnosed or underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); affirmed as to issue 
of entitlement to service connection for a neck disability, 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

III. Factual Background and Analysis

A. Ulnar nerve entrapment

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis related to her arms, 
elbows, or wrists.  

At a VA outpatient clinic in August 1986, the veteran 
complained that she had pain in her arms and that her hands 
felt hot.  A diagnosis was not made at that time.

At the VA outpatient clinic in December 1986 and January 
1987, the veteran complained of right wrist pain.  The 
diagnoses were right wrist pain and ganglion of the right 
wrist. 

At the VA outpatient clinic in March 1991, the diagnoses were 
ulnar nerve syndrome, a wrist nodule, a volar nodule, and 
probable ganglion cyst.  

In April 1993 at a public mental health clinic, the veteran 
told a physician that in 1986 she started to have episodes of 
hyperventilation, with pain and paresthesias of the hands and 
passing out.  She stated that she had been told that she had 
carpal tunnel syndrome.

At a hearing in August 1993, the veteran testified that: in 
service in basic training she felt weakness and pain in her 
hands when she was going hand-over-hand on a parallel ladder; 
later in service, when she was arrested and handcuffed she 
had pain in her wrists; she did not seek medical treatment 
after these incidents and she did not report them upon 
separation from service; currently, she had pain and loss of 
sensation from her shoulders to her fingertips; and when 
asked by doctors if she had had injury or trauma to her 
elbows, she had said no.  The veteran's husband testified 
that since her separation from service the veteran had 
complained that her hands and arms hurt.

In a March 1994 decision, an administrative law judge of the 
Social Security Administration found that the veteran was 
entitled to disability benefits under laws administered by 
that he agency. He found that her multiple disabilities 
included carpal tunnel syndrome.

In a lay statement received in December 1995, the veteran's 
husband stated that in May 1980 the veteran filed a form at 
the VA hospital in Dallas, Texas, because the veteran wanted 
to see what the doctors could do for the hurting of her arms 
and hands.  He stated that he didn't know what happened to 
the form.  He did not state that the veteran received VA 
treatment in 1980.  

At a VA joints examination in February 2000, the veteran 
described an incident in service  when her arms got tired and 
went to sleep when she was doing arm-strengthening exercises 
on "monkey bars" and another incident in service when the 
military police placed a handcuff on her right wrist and she 
felt it was too tight.  The veteran complained of pain and 
numbness of her upper extremities, particularly her right 
hand and forearm. She indicated that she had had right carpal 
tunnel surgery in approximately 1990.  On examination, range 
of motion of both elbows was normal.  Brachial plexus motor 
function was normal.  The veteran had a small, 7 millimeter 
in diameter, ganglion cyst on her right wrist, which was very 
slightly tender.  The veteran stated that she had had the 
ganglion cyst since the handcuff was put on her wrist in 
service, but the examiner reported that the constriction of a 
handcuff would not be expected to cause a ganglion cyst.  An 
EMG in April 2000 was noted to show slowing of nerve 
conduction at the elbow leading to a diagnosis of ulnar nerve 
entrapment.  However, the examiner found no dysfunction of 
the muscle groups supplied by either ulnar nerve.   

A VA electromyelogram (EMG) and nerve conduction studies in 
April 2000 resulted in an assessment of slowing ulnar nerve 
velocity across elbow versus forearm velocity consistent with 
ulnar nerve entrapment across elbow segment.  

VA nerve conduction studies in November 2000 resulted in an 
assessment of bilateral slowing of ulnar nerve velocity 
across elbow and forearm consistent with ulnar nerve 
entrapment across the elbow segment, with no significant 
change from last study.  

In March 2001, the VA physician who had examined the veteran 
in February 2000 reported that he had reviewed all of the 
veteran's medical records in the claims file, including 
service medical records and post-service medical records.  He 
noted that the veteran had undergone a carpal tunnel release 
at a VA Medical Center in June 1993.  He noted that none of 
the veteran's medical records related either carpal tunnel 
syndrome or ulnar nerve entrapment to her period of active 
duty from October 1979 to April 1980.  He noted further that 
in September 2000 the veteran's representative stated that 
she injured her wrist in service but that there was no 
documentation in her medical records to support that 
statement.  The examiner stated the following finding: No 
records were found that would suggest, confirm, or document 
that ulnar nerve entrapment at both elbows and carpal tunnel 
syndrome was likely to have occurred while on active duty or 
likely to have been related to any documented complaint or 
injury in service.

In December 2002, the veteran was again examined by the VA 
physician who had examined her in February 2000.  The veteran 
complained of a pain pattern in her right arm as beginning in 
the olecranon and going distally into the third finger.  The 
examiner noted that the area of the right arm described by 
the veteran was not one which is supplied by the ulnar nerve.  
On the issue of whether the veteran suffers from ulnar nerve 
entrapment, the examiner stated that the EMG test in April 
2000 which had been reported as being consistent with ulnar 
nerve entrapment did not carry much weight when there was a 
complete absence of ulnar nerve distribution symptoms.  A 
clinical examination showed that the veteran had normal wrist 
function, with normal extension and flexion in all areas, and 
with mild pain extending from the olecranon to the third 
finger of the right hand, which was much more likely related 
to either of the other two arm nerves and not to the ulnar 
nerve.  The examiner reported that, although the EMG was 
reported as showing slowing nerve velocity across the 
veteran's elbows consistent with entrapment, the veteran did 
not have any symptoms of entrapment.  He reported that there 
is no credible evidence that the veteran has ulnar nerve 
entrapment related to a wrist injury in service or to the use 
of handcuffs in service.

Upon consideration of the evidence of record, the Board finds 
that the only probative evidence on the issue of whether the 
veteran currently has ulnar nerve entrapment related to an 
injury or incident in service would be competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2004).  In this case, 
there is no competent medical evidence that the veteran 
currently has ulnar nerve entrapment related to her active 
service.  Indeed, the VA physician who examined the veteran 
in February 2000 and December 2002 found that there is no 
current clinical evidence of the disability ulnar nerve 
entrapment.  Because service connection presupposes a 
diagnosis of a current disease, see Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992), there is no basis on which service 
connection may be allowed for ulnar nerve entrapment at this 
time on either a direct or presumptive basis, and entitlement 
to that benefit is not established.  See 38 U.S.C.A. §§ 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2004).  
 
B. Back disorder

The veteran's service medical records reveal that, in 
December 1979, she complained of back pain.  No disorder or 
abnormality of the back was diagnosed  at that time.

In August 1998, a private physician reported to the Texas 
Rehabilitation Commission that the veteran complained of 
intermittent back pain.  He stated that range of motion of 
the back was intact and there was no localized tenderness.  
The impression was intermittent chronic back pain.  The 
examining physician stated that he doubted that this was to 
any serious degree.

VA X-rays of the veteran's lumbar spine in October 2002 were 
negative.  The vertebral bodies were normally aligned.  The 
interspaces were of average width.  There was no evidence of 
fracture, dislocation, bone destruction, or other significant 
bone or joint abnormality.

At a VA spine examination in December 2002, the veteran 
indicated that while she was on active duty in 1979/1980 she 
had some low back pain but that a diagnosis was not made.  
The examiner noted that X-rays in 1994 reportedly showed 
early degenerative arthritis but that more recent X-rays of 
the veteran's lumbar spine were normal.  On examination, the 
veteran had an erect posture with no kyphosis or stiffness.  
She was quite supple and had normal balance, normal 
coordination, and no scoliosis.  She could stand and walk on 
heels and toes with no back pain.  She could squat fully with 
no back pain.  In a sitting position, she reported no pain in 
her back with straight leg raising, fully extending each knee 
to the zero position.  Lying supine, when she tried to raise 
both legs, hip flexion was limited by mild low back pain.  
The examiner stated that his interpretation was that the pain 
was minimal and that it was exaggerated.  Cross leg 
maneuvers, sitting and supine, were normal, easily putting 
each heel to the opposite knee, with no resistance and no 
pain.  Trunk  mobility was unencumbered.  Back bending, 
forward bending, side bending, and shoulder twisting were 
entirely without pain or limitation and within the normal 
range.  The examiner reported that he found no evidence of a 
back problem on the clinical examination.  No diagnosis of 
any back disorder was made.

Because there is no current diagnosis of a back disorder, to 
include arthritis, there is no basis on which service 
connection for a back disorder may be granted at this time on 
either a direct or presumptive basis, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. §§ 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004); 
Rabideau, supra.  As noted above, pain alone, without a 
diagnosed or underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted, see Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), and so the veteran's complaints of 
back pain do not provide a basis for an allowance of service 
connection for a back disorder.
   
C. Gastrointestinal (GI) disorder

The veteran's service medical records show that she 
complained of stomach pain on one occasion in December 1979.

Post-service VA treatment records show diagnoses in 1996 of 
duodenitis and possible peptic ulcer disease and in May 1998 
of gastritis.

A VA upper GI series of X-rays in December 2002 showed non-
specific duodenal fold enlargement and were otherwise 
negative.

Ata a VA general medical examination in December 2002, it was 
noted that the veteran was seen in service for a single 
episode of stomach pain.  An examination of her abdomen was 
entirely negative.  The examiner noted that the upper GI 
series of X-rays earlier in the month showed no significant 
abnormality.  No diagnosis of any GI disorder was made.  The 
examiner commented that the veteran's in-service complaint of 
abdominal pain most likely represented simply an isolated GI 
upset which was not followed by any chronic or recurrent 
problems and was not related to the vague pains which she had 
reported since then.

Because there is no current diagnosis of a GI disorder, to 
include a peptic ulcer, there is no basis on which service 
connection for a GI disorder may be granted at this time on 
either a direct or presumptive basis, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. §§ 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004); 
Rabideau, supra.

D. Sinusitis

The veteran's service medical records show that she 
complained of a head cold in February 1980.  The diagnoses at 
that time were viral syndrome and sinusitis, although sinus 
X-rays were not performed.  

In March 1986 at a VA outpatient clinic, the veteran 
complained that her nasal passages had been stopped up for a 
week.  On examination of the nose, there was minimal crusting 
with no erythema.  The assessment was coryza, no indication 
for antibiotics.  The Board notes that "coryza" is an acute 
catarrhal condition of the nasal mucous membrane, with a 
profuse discharge from the nostrils.  See Dorland's 
Illustrated Medical Dictionary 385 (28th ed., 1994).

VA paranasal sinus X-rays in March 1999 were negative.  There 
was normal pneumatization throughout the paranasal sinuses.  
The sinuses showed no evidence of thickening of the lining 
membrane, fluid formation, or bone erosion.

At a VA general medical examination in December 2002, it was 
noted that the veteran had promptly recovered from a head 
cold in service in February 1980.  A clinical examination was 
negative for sinusitis.  Both of the veteran's nasal air 
passages were wide open with no inflammation.  The examiner 
reported that there was no evidence of current sinusitis.  No 
diagnosis of sinusitis was made.    

Because there is no current diagnosis of sinusitis, there is 
no basis on which service connection for sinusitis may be 
granted at this time, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004); Rabideau, supra.



E. Blisters on the hands

The veteran's service medical records show that the veteran 
had a blister on the left great toe but are negative for 
complaints or findings of blisters on the hands.  

Post-service VA treatment records show findings of dry 
blisters on the hands in October 1995, a history of recurrent 
blisters on the hands in March 1996, and a lesion on the left 
index finger in April 1996.

In a statement received in December 1995, the veteran's 
husband said that she had small blisters breaking out all 
over her body.

In May 1998, the veteran was seen at a VA outpatient clinic 
for blisters on her right medial forearm.  The assessment was 
allergic dermatitis.  

At a VA dermatology clinic in April 2002, the veteran was 
seen for peeling fingers.  She stated that for several years 
she had been getting very small white blisters which dried 
up.  Her fingers then became tender and started peeling.  
Treatment with topical steroids seemed to help.  She also 
reported having a new onset of blisters on her arm and hand 
which itched and burned.  She had never had anything like it 
before.  She stated that recently she did yard work and was 
clearing brush.  On examination, all palmar distal fingers 
had mild erythema and desquamation.  The lateral fingers had 
a few deep-seated vesicles.  The left forearm also had 
vesicles with surrounding erythema.  The assessments were: 
chronic hand dermatitis with elements of dyshydrotic eczema 
and irritant dermatitis; and contact dermatitis.

Color photographs of the veteran's hands were taken in 
December 2002 and associated with her claims file.

At a VA general medical examination in December 2002, the 
veteran alleged that she had had blisters on her hands since 
her active duty service in 1979 and 1980.  The examiner noted 
that the veteran had some skin problems in service which at 
least partially would meet the criteria for blisters.  On 
examination, it was hard to see any skin lesions.  There was 
no exudation, ulceration, or desquamation.  The examiner 
stated the veteran's hands had responded well to treatment 
and her problem appeared to be in remission.  The pertinent 
diagnosis was chronic hand dermatitis, present approximately 
one third of the time for the past 22 years since the veteran 
had been out of service.  The examiner stated that he thought 
that the veteran had the identical problem while she was on 
active duty.

At a VA outpatient clinic in August 2004, a finding was made 
that the veteran had a recurrent blister on the fourth finger 
of her right hand.

The Board notes that the August 2004 VA clinic finding shows 
that the veteran currently has one or more blisters on her 
hands.  Although blisters on the hands were not documented in 
the veteran's service medical records, the VA general medical 
examiner in December stated an opinion that the veteran had 
blisters on her hands in service.  In that regard, the Board 
finds that the veteran's assertion that she has had blisters 
on her hands on a recurring basis in post-service years to be 
credible.  The Board, therefore, finds that there is an 
approximate balance of positive and negative evidence on the 
issue of whether there has been continuity of symptomatology 
of blisters on the hands since the veteran's separation from 
service.  Resolving the doubt on the issue in the veteran's 
favor,  entitlement to service connection for blisters on the 
hands is established.   See 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303(b) (2004)   

IV. Benefit of Doubt

As the preponderance of the evidence is against the veteran's 
claims for service connection for ulnar nerve entrapment, a 
back disorder, a GI disorder, and sinusitis, the benefit of 
the doubt doctrine does not apply on those issues.  
38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Service connection for ulnar nerve entrapment is denied.

Service connection for a back disorder is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for sinusitis is denied.

Service connection for blisters on the hands is granted.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


